Filed 10/20/22 Razavian v. West Valley Occupational Center CA2/4
            NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                  SECOND APPELLATE DISTRICT

                                                DIVISION FOUR


 SEYEDEH MASOUMEH                                                       B317036
 RAZAVIAN,                                                              (Los Angeles County
                                                                         Super. Ct. No. 20STCV08853)
           Plaintiff and Appellant,

           v.

 WEST VALLEY OCCUPATIONAL
 CENTER et al.,

           Defendants and Respondents.


         APPEAL from orders of the Superior Court of Los Angeles County,
Audra Mori, Judge. Reversed.
         Raymond Ghermezian for Plaintiff and Appellant.
         Los Angeles Unified School District Office of the General Counsel,
James A. Hunt and Sabryna D. Beckles for Defendant and Respondent.
     Plaintiff and appellant Seyedeh Masoumeh Razavian filed the
instant lawsuit against Los Angeles Unified School District (LAUSD)
for personal injuries she allegedly sustained when she slipped and fell
while on a LAUSD campus. The trial court sustained LAUSD’s
demurrer to the operative complaint without leave to amend on the
ground that Razavian did not adequately plead compliance with the
claim presentation requirement as set forth in the Government Claims
Act (Gov. Code, § 810 et seq.).1 The court reasoned that while Razavian
had alleged that she timely mailed a claim for damages properly
addressed to LAUSD, she failed to allege that LAUSD “received the
claim or had actual notice of such” prior to filing her lawsuit. The court
also took judicial notice of the fact that LAUSD’s records “do not contain
a Claim for Money or Damages form or any documents to suggest that a
claim of [Razavian’s] was presented to the LAUSD at anytime.”
     On appeal, Razavian contends that under the claims statutes
(§§ 915, subd. (a)(2), 915.2, subd. (a)), she was not required to plead that
her claim for damages was actually received by LAUSD, only that it
was timely mailed and properly addressed. We agree. Further, the
factual dispute raised by the conflict between Razavian’s allegations
that the claim was properly mailed and the judicially noticed absence of




1    Unspecified references are to the Government Code.


                                     2
an LAUSD record showing receipt is not a basis for sustaining LAUSD’s
demurrer. We therefore reverse the judgment.2


          FACTUAL AND PROCEDURAL BACKGROUND
     The operative second amended complaint alleged that, on October
23, 2019, Razavian slipped and fell on the campus of an education
center within LAUSD. The complaint asserted a cause of action against
LAUSD for dangerous condition of public property. The complaint also
alleged that Razavian “presented a Claim for Damages to [LAUSD] on
November 25, 2019. A true and correct copy of the Claim” was attached
to the complaint and authenticated by declarations by Razavian’s trial
counsel and his legal assistant (Raymond Ghermezian and Maria
Wampler, respectively). It was further alleged that Wampler had
“properly and timely mailed the subject Claim to [the] Executive Officer
of the Board of Education” of LAUSD, and that the claim was “denied
by operation of law less than six months after this action was filed . . .
on March 3, 2020.”
     LAUSD filed a demurrer to the operative complaint and a
concurrent request for judicial notice. In substance LAUSD argued that
Razavian’s action was statutorily time-barred under the Government
Claims Act because she failed to plead “that her purported November
25, 2019 claim was actually received.” LAUSD also argued that the


2     Because we resolve the appeal on this ground, we do not address the
additional grounds raised in Razavian’s appeal. (See Natter v. Palm Desert
Rent Review Com. (1987) 190 Cal.App.3d 994, 1001.)


                                     3
trial court should judicially notice the fact that LAUSD’s records “do not
contain a Claim for Money or Damages form or any documents to
suggest that [Razavian’s] claim . . . was presented to the LAUSD at
anytime.”3
     Razavian opposed the demurrer, arguing in relevant part that she
had adequately alleged compliance with the claims presentation
requirement through mailing her claim for damages. In reply, LAUSD
again focused on the absence of any allegation in the complaint that
Razavian’s claim for damages “was actually received by the LAUSD.”
     After holding a hearing on LAUSD’s demurrer and taking judicial
notice of the fact “that the public records do not contain a claim [f]rom
Plaintiff,” the court agreed with LAUSD’s argument and granted the
demurrer without leave to amend. The court reasoned that the
“judicially noticeable evidence establishes [Razavian] failed to present a
claim for damages or application for leave to present a late [claim] to
[LAUSD] prior to filing the instant action, as [its] records do not contain
a claim for damages or application for leave to present a late claim.”
Razavian’s allegations that “a claim was mailed [is alone] not sufficient
to comply with the claim presentation requirement,” as “[t]here are no



3     In support of its request for judicial notice, LAUSD attached a
declaration by a liability claims coordinator for LAUSD. The claims
coordinator declared that “[a] careful review of [her] files, and an
investigation into the receipt of any documents related to this lawsuit,
indicates that there is no Claim form or any documents to suggest that a
claim of or on behalf of [Razavian] was presented to the LAUSD on or before
April 23, 2020, or anytime thereafter.”


                                     4
allegations or facts . . . that [LAUSD] received the claim or had actual
notice of such prior to [Razavian] filing this action.”


                              DISCUSSION
     Razavian contends, and we agree, that she was not required to
allege that LAUSD actually received her mailed claim for damages.
Further, assuming without deciding that the trial court properly took
judicial notice of LASUD records (see fn. 5, post), and considered them
for the implied hearsay statement that no claim was ever received, the
factual dispute between the records and the allegations of the complaint
identified by the court was not a basis to sustain LAUSD’s demurrer.


1.   Governing Law: The Government Claims Act
     Razavian’s action against LAUSD comes under the purview of the
Government Claims Act (§ 810 et seq.), which “establishes certain
conditions precedent to the filing of a lawsuit against a public entity.”
(State of California v. Superior Court (2004) 32 Cal.4th 1234, 1237.)
Under the Government Claims Act, no person may sue a public entity
for damages unless a timely written claim has been “presented by the
claimant or by a person acting on his or her behalf” to the public entity
(§ 910), and has been acted upon or has been deemed to have been
rejected (§ 945.4). Any claim relating to a cause of action for injury to a
person “shall be presented . . . not later than six months after the
accrual of the cause of action.” (§ 911.2, subd. (a).)
     Subject to exceptions not relevant here, section 905 requires that
all claims for damages against a local public entity must be presented in

                                      5
accordance with Chapter 1 (commencing with § 900) and Chapter 2
(commencing with § 910) of the Government Code. (See § 900.4 [“[l]ocal
public entity” includes a city, district, public agency, or other political
subdivision or corporation].)
      In turn, section 915, subdivision (a) requires that a “claim . . . to
the public entity . . . shall be presented to a local public entity by any of
the following means: [¶] (1) Delivering it to the clerk, secretary, or
auditor thereof. [¶] (2) Mailing it to the clerk, secretary, auditor, or to
the governing body at its principal office.” If the claim is presented by
mail, “the claim . . . shall be mailed in the manner prescribed in this
section. The claim, amendment, application, or notice shall be
deposited in the United States post office, a mailbox, . . . or other
similar facility regularly maintained by the government of the United
States, in a sealed envelope, properly addressed, with postage paid.
The claim, amendment, application, or notice shall be deemed to have
been presented and received at the time of the deposit.” (§ 915.2, subd.
(a), italics added.) “As applied to this section, proof of mailing may be
made in the manner prescribed by Section 1013a of the Code of Civil
Procedure.” (§ 915.2, subd. (c).)
      “‘“[U]nder these statutes, failure to timely present a claim for
money or damages to a public entity bars a plaintiff from filing a
lawsuit against that entity.”’” (DiCampli-Mintz v. Cnty. of Santa Clara
(2012) 55 Cal.4th 983, 990.) In other words, the presentation of a claim
“‘is a condition precedent to the maintenance of any cause of action
against the public entity and is therefore an element that a plaintiff is
required to prove in order to prevail.’ [Citations.]” (Ibid.)

                                      6
2.   Standards of Review on Demurrer
     “We review the ruling sustaining the demurrer de novo, exercising
independent judgment as to whether the complaint states a cause of
action as a matter of law.” (Kan v. Guild Mortgage Co. (2014) 230
Cal.App.4th 736, 740.) In our review, we assume the truth of any
properly pleaded or implied factual allegations, but also consider
judicially noticed matters to determine if the complaint is defective as a
matter of law. (Schifando v. City of Los Angeles (2003) 31 Cal.4th 1074,
1081 (Schifando); see Linda Vista Village San Diego Homeowners Assn.,
Inc. v. Tecolote Investors, LLC (2015) 234 Cal.App.4th 166, 180
(Tecolote).) We also review de novo whether the allegations in the
complaint are contrary to law or facts established by judicial notice.
(Tecolote, supra, 234 Cal.App.4th at p. 180.)
     For causes of action subject to the claim presentation requirement,
the “failure to allege facts demonstrating or excusing compliance . . .
subjects [those causes of action] against a public entity to a demurrer
for failure to state a cause of action.” (State of California v. Superior
Court, supra, 32 Cal.4th at p. 1239.) To adequately plead compliance in
this context, a plaintiff may include “a general allegation that he or she
timely complied with the claims statute.” (Perez v. Golden Empire
Transit Dist. (2012) 209 Cal.App.4th 1228, 1237 (Perez); see id. at
p. 1237, fn. 3 [“the specific rule in Code of Civil Procedure section 459




                                     7
controls over the general rule that statutory causes of action must be
pleaded with particularity”].)4


3.    The Operative Complaint Adequately Pleaded Compliance with the
      Claim Presentation Requirement

      Central to sustaining LAUSD’s demurrer was the trial court’s
construction of the Government Claims Act as requiring LAUSD’s
actual receipt of Razavian’s claim for damages regardless of whether
the claim had been mailed. The court erred in this construction of the
relevant statutes.
      The claims statutes provide two means of presenting a claim for
damages to a public entity: (1) by actual delivery to the public entity’s
clerk, secretary, or auditor; or (2) by mailing it to the public entity’s
clerk, secretary, auditor, or to its governing body at a principal office.
(§ 915, subd. (a)(1)-(2).) If any claim is mailed in accordance with
section 915.2, the claim “shall be deemed to have been presented and
received at the time of the deposit.” (§ 915.2, subd. (a), italics added;
accord, § 915, subd. (f) [a claim “shall be deemed to have been presented
in compliance with this section to a public agency” if it is “mailed within
the time prescribed for presentation thereof” to the public agency as set
forth in the Roster of Public Agencies].)


4     Section 459 of the Code of Civil Procedure provides in relevant part: “In
pleading the performance of conditions precedent under a statute . . . or of a
right derived therefrom, it is not necessary to state the facts showing such
performance, but it may be stated generally that the party duly performed all
the conditions on his part required thereby.”


                                       8
      “As Government Code section 915.2 clarifies, our focus is on the
date of mailing, not the receipt” of the claim for damages. (Him v. City
and County of San Francisco (2005) 133 Cal.App.4th 437, 445 (Him);
accord, ibid. [the “limitations period is triggered ‘from the date the
notice is deposited in the mail . . . and not the date that it is received’”].)
      Here, Razavian alleged that she complied with claim presentation
requirement for injuries she sustained on October 23, 2019, by
“present[ing] a Claim for Damages to [LAUSD] on November 25, 2019.”
As to the means of presentation, Razavian further alleged that the
claim had been “properly and timely mailed” to LAUSD. These factual
allegations, which are deemed true on demurrer (Schifando, supra, 31
Cal.4th at p. 1081), demonstrate that Razavian timely presented a
claim for damages prior to initiating this lawsuit against LAUSD.
(§§ 915, subd. (f), 915.2, subd. (a); accord, Perez, supra, 209 Cal.App.4th
at p. 1237 [the plaintiff sufficiently pleaded compliance by alleging she
“‘filed a timely claim complying with the required claims statute’” on a
date certain].) Because the claims statutes do not require actual receipt
by a public entity of a mailed claim for damages, the judicially noticed
fact that LAUSD’s “records do not contain a claim” does not render the
allegations of compliance inadequate.5

5     It is questionable whether the trial court could judicially notice the
absence of a claim in LAUSD’s records when ruling on a disputed legal issue
on demurrer. (See Fremont Indemnity Co. v. Fremont General Corp. (2007)
148 Cal.App.4th 97, 113–114.) Gong v. City of Rosemead (2014) 226
Cal.App.4th 363 (Gong), and Fowler v. Howell (1996) 42 Cal.App.4th 1746
(Fowler), on which LAUSD has relied to support its contention that the
judicially noticed fact that LAUSD’s “records do not contain a claim” refute
Razavian’s allegations as a matter of law, are readily distinguishable. In

                                       9
      Despite the foregoing, LAUSD contends that the operative
complaint is legally defective because it did not “offer evidence of any
California Code of Civil Procedure § 1013 compliant proof of service that
corresponds to the mailing of the purported claim.” LAUSD is
mistaken.
      Of course, it is the allegations of the complaint, not evidence of the
facts alleged, that control the result on demurrer. (See Committee on
Children’s Television, Inc. v. General Foods Corp. (1983) 35 Cal.3d 197,
213 [“[i]t is not the ordinary function of a demurrer to test the truth of
the plaintiff’s allegations or the accuracy with which he describes”]; see
also Call v. Los Angeles County Gen. Hospital (1978) 77 Cal.App.3d 911,
917 [whether and when a claim for damages has been deposited in the
mail “is a question of fact”].)
      Further, LAUSD’s construction of the relevant statutes is
incorrect. The operative claims statute (§ 915.2, subd. (c)) does not refer
to Code of Civil Procedure section 1013.6 The claims statute refers to


both cases the courts took judicial notice of undisputed facts. (See Gong,
supra, at pp. 375–378 [parties agreed the plaintiff omitted facts from her
claim for damages]; Fowler, supra, 42 Cal.App.4th at pp. 1749, 1753 [plaintiff
agreed he had failed to file claim for damages].) Gong and Fowler have no
precedential value to cases like this, where facts on which judicial notice was
sought was used to contradict key allegations in the complaint. (See, e.g.,
Sykora v. State Dept. of State Hospitals (2014) 225 Cal.App.4th 1530, 1535
[judicial notice should not be taken of matters that are used to contradict
allegations in the complaint]; Big Valley Band of Pomo Indians v. Superior
Court (2005) 133 Cal.App.4th 1185, 1191 [same].)

6     Though irrelevant to the claim statutes, section 1013 of the Code of
Civil Procedure provides that service by mail “is complete at the time of the
deposit” and may be proved by “an unsigned copy of the affidavit [of mailing]

                                      10
Code of Civil Procedure section 1013a as providing one way to prove a
document had in fact been mailed. And “section 915.2 does not
mandate strict compliance with the proof of service requirements of
Code of Civil Procedure section 1013a. Instead, it provides that proof
may be made in compliance with this statute.” (Him, supra, 133
Cal.App.4th at p. 443; see ibid. [“only substantial compliance is
required” under Code Civ. Proc., § 1013a].)
      Finally, even assuming compliance with section 1013a of the Code
of Civil Procedure is mandatory at the pleading stage, Razavian clearly
met that requirement. Attached to the operative complaint were
declarations by Razavian’s trial counsel (Ghermezian) and legal
assistant (Wampler). Those declarations, which were incorporated by
reference, “bec[a]me a part of the complaint” that may be used to
demonstrate compliance with the claims statutes. (See City of Pomona
v. Superior Court (2001) 89 Cal.App.4th 793, 800; State of California v.
Superior Court, supra, 32 Cal.4th at p. 1239; see also Picton v. Anderson
Union High School Dist. (1996) 50 Cal.App.4th 726, 733 [“[w]e can also
consider the facts appearing in exhibits attached to the complaint”].)
      In her declaration, Wampler provided the title of the document
served (Razavian’s Claim for Damages), the name and business address
of the person making the service (Wampler), and the date and place of
deposit in the mail (Nov. 25, 2019, in Los Angeles, California).
Wampler also declared that she was employed in the county where the



or certificate of mailing.” (Code Civ. Proc. § 1013, subds. (a), (b).) We do not
construe section 1013 as requiring only a certificate of proof of service.

                                       11
mailing occurred, and indicated the envelope had been sealed and
deposited in the mail with postage thereon fully prepaid. This
declaration provided everything needed to prove service by mailing
under Code Civil Procedure section 1013a.
     In sum, we conclude that Razavian “adequately alleged that she
complied with the claims presentation requirement.” (Perez, supra, 209
Cal.App.4th at p. 1239.) Whether Razavian “will be able to prove she
did, in fact, comply ‘will be an altogether different matter.’” (Id. at
p. 1239, fn. 4.) The demurrer should have been overruled.


                             DISPOSITION
     The judgment of dismissal is reversed. The trial court is directed
to vacate its order sustaining the demurrer and enter a new order
overruling the demurrer and reinstating Razavian’s second amended
complaint. Costs on appeal are awarded to appellant.
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                          WILLHITE, J.

     We concur:




     MANELLA, P. J.



     COLLINS, J.

                                     12